.
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (2010/0025692).Regarding claim 1, Hsiao et al. teach in figure 6 and related text a pixel structure, comprising: 
a scan line 510 having a branch structure and a main body (the horizontal part), the main body is extended in a first direction, a width of the main body in a second direction perpendicular to the first direction is constant, the branch structure being an L-
a distance between the second portion and the main body in the second direction is greater than zero; 
a semiconductor pattern intersecting respectively with the main body and the branch structure, 
wherein the semiconductor pattern comprises: 
a first channel region 632A overlapped with the main body, and the width of the main body (the vertical width) in the second direction appears to be equal to a width of the first channel region in the second direction 632A; 
a second channel region 632B overlapped with the second portion of the branch structure, and a width of the second portion in the second direction is equal to a width of the second channel region 632B in the second direction; and 
doping regions 634A, 634B respectively disposed at two sides of the first channel region and at two sides of the second channel region; 
a data line 520, extending along a direction intersected with an extending direction of the main body, 


wherein the first portion (the vertical part of the L-shaped of scan line 510) is entirely (since the first portion is arbitrarily chosen as such) not overlapped with the semiconductor pattern 630, and the second portion is overlapped with the data line and intersected perpendicularly with the semiconductor pattern, and the width of the second channel region 632B appears to be smaller than the width of the first channel region 632A.

Hsiao et al. do not explicitly state that a width of the main body is equal to a width of the first channel region, and a width of the second portion is equal to a width of the second channel region and the width of the second channel region is smaller than the width of the first channel region.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a width of the main body equal to a width of the first channel region, and a width of the second portion equal to a width of the second channel region and the width of the second channel region smaller than the width of the first channel region 632A, in Hsiao et al.’s device in order to adjust the device characteristics and in order to improve the electrical characteristics of the device.
The modification is motivated by the teaching of Hsiao et al. who point out the need to adjust the size of various elements in the device (see paragraph [0049].



Regarding claims 8 and 18, Hsiao et al. teach in figure 6 and related text that the semiconductor pattern 630 comprises a polysilicon pattern.

Regarding claims 10 and 20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the pixel structure having a pixel storage capacitance less than 150fF in Hsiao et al.’s device in order to adjust the device characteristics according the requirements of the application in hand.

Regarding claim 11, Hsiao et al. teach in figure 6 and related text a display device comprising a pixel structure according to Claim 1.




Response to Arguments
1.	Applicants argue that although “the examiner pointed to Fig. 6 of Hsiao and alleged that Hsiao discloses an L-shaped branch structure of the scan line 510. 

1.	Even if Hsiao does not explicitly state that scan line 510 comprises an L-shaped branch structure, figure 6 of Hsiao clearly depicts that scan line 510 comprises an L-shaped branch structure.

2.	Applicants argue that “Hsiao shows in Fig. 6 only a straight branch 512 extending downwards from the scan line 510, while the branch does not have a turning point, and thus it does not have any second portion extended in the first direction from the second end of the first portion, and a distance between the second portion and the main body in the second direction is greater than zero”.

2.	It is unclear as to why the branch does not have a turning point, because the scan line is turning from an horizontal direction to a vertical direction.
Furthermore, since the size of the second portion can be arbitrarily chosen, than the second portion can be chosen such that a distance between the second portion and the main body in the second direction is greater than zero.

3.	Applicants argue that “the branch of Hsiao does not have any second potion according to the amended claim 1”.

3.	It is unclear as to why the branch of Hsiao does not have any second potion.  

4.	Applicants argue that “Hsiao does not teach or suggest (wherein the semiconductor pattern comprises) doping regions respectively disposed at two sides of the first channel region and at two sides of the second channel region”, because “the doping regions 634A and 634B are formed at both sides of the second channel region 632B, while only at ONE side of the channel region 632A”.

4.	It is well known in the art that the source/drain regions are formed at two sides of the channel region. The device will not operate as intended if only one doped region is formed at one side of the channel region.
 
5.	Applicants argue that “Hsiao does not teach or suggest wherein the first portion is entirely not overlapped with the semiconductor pattern, and the second portion is overlapped with the data line and intersected perpendicularly with the semiconductor pattern, and the width of the second channel region is smaller than the width of the first channel region”. 

5.	Since the size of the first and second portions can be arbitrarily chosen, then the chosen first portion is entirely not overlapped with the semiconductor pattern, and the second portion is overlapped with the data line and intersected perpendicularly with the semiconductor pattern, and the width of the second channel region is smaller than the width of the first channel region”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/5/2021				     	  	      PRIMARY EXAMINER